In a proceeding with- respect to an arbitration award in claimant’s favor, in which the claimant moved to confirm the award and the --MVAIC. cross-moved to vacate it, the claimant appeals from an order of the Supreme Court, Westchester County, entered May 11, 1964, which denied his motion and granted the MVAIC’s cross motion and vacated the award. Order affirmed, without costs (Kennedy v. MVAIC, N. Y. L. J., June 22, 1964, p. 15, col. 3). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.